 
AMENDMENT AGREEMENT
 
This Amendment Agreement (the “Agreement”), dated as of June 5, 2018, is entered
into by and between Cantabio Pharmaceuticals Inc., a Delaware corporation (the
“Company”), and YA II PN, Ltd. (the “Note Holder”) and is the basis for the
amendment of four convertible notes (as discussed below) the Company issued to
the Note Holder.
 
BACKGROUND
 
(A) 
Pursuant a Securities Purchase Agreement, dated January 25, 2017 and as amended
and restated on May 3, 2017, the Company agreed to issue and sell to YA II PN,
Ltd. (the “Buyer”), and the Buyer agreed to purchase from the Company, certain
convertible debentures for an aggregate subscription amount of $600,000, on the
terms and conditions set forth therein.
 
(B) 
On January 25, 2017, the Buyer subscribed and paid for a Convertible Debenture
(the “First Convertible Debenture”) in the principal Amount of $300,000, of
which all $300,000 of principal (plus accrued and unpaid interest thereon)
remains outstanding.
 
(C) 
On March 2, 2017, the Buyer subscribed and paid for a Convertible Debenture (the
“Second Convertible Debenture”) in the principal Amount of $150,000, of which
all $100,000 of principal (plus accrued and unpaid interest thereon) remains
outstanding.
 
(D) 
On May 3, 2017, the Buyer subscribed and paid for a Convertible Debenture in the
principal Amount of $150,000, which has been repaid in full and is no longer
outstanding.
 
(E) 
Pursuant a Securities Purchase Agreement, dated November 20, 2017, the Company
agreed to issue and sell to YA II PN, Ltd. (the “Buyer”), and the Buyer agreed
to purchase from the Company, certain convertible debentures for an aggregate
subscription amount of $300,000, on the terms and conditions set forth therein.
 
(B) 
On November 20, 2017, the Buyer subscribed and paid for a Convertible Debenture
(the “Third Convertible Debenture”) in the principal Amount of $150,000, of
which all $150,000 of principal (plus accrued and unpaid interest thereon)
remains outstanding.
 
(C) 
On February 14, 2018, the Buyer subscribed and paid for a Convertible Debenture
(the “Fourth Convertible Debenture” and collectively with the First Convertible
Debenture, the Second Convertible Debenture, the Third Convertible Debenture,
and any subsequent debentures issued in exchange of any of the foregoing, the
“Convertible Debentures”) in the principal Amount of $150,000, of which all
$150,000 of principal (plus accrued and unpaid interest thereon) remains
outstanding.
 
(F) 
The Company and the Note Holder wish to reduce the Conversion Price of the
Convertibles Debentures to $0.05.
 
AGREED TERMS
 
1.            
Definitions and interpretation
 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Convertible Debentures.
 
2.            
Reduction to Fixed Conversion Price
 
The Company and the Note Holder agree that the definition of the Conversion
Price in Section 3(b) of each of the Convertible Debentures shall be deleted in
its entirety and replaced with the new definition set forth below:
 
Section 3(b)                                 
“Conversion Price” means, as of any Conversion Date (as defined below) or other
date of determination the lower of (i) $0.05 or (ii) 93% of the average of the 3
lowest daily VWAPs during the 10 consecutive Trading Days immediately preceding
the Conversion Date or other date of determination, but not lower than the Floor
Price (the “Conversion Price”). The Conversion Price shall be adjusted from time
to time for any stock splits or stock dividends and pursuant to the other terms
and conditions of this Debenture.
 
The Company and the Note Holder agree that the definition of the Default
Conversion Price in Section 16(h) of each of the Convertible Debentures shall be
deleted in its entirety and replaced with the new definition set forth below:
 
Section 16(h) “Default Conversion Price” means the lower of (i) $0.05 or (ii)
85% of the lowest daily VWAPs during the 20 consecutive Trading Days immediately
preceding the applicable date of determination.
 
3.            
Representations and warranties
 
Each party to this Agreement represents and warrants to the other as of the date
of this Agreement that:
 
(a)            
it has the requisite corporate power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement;
 
(b)            
it has taken all necessary corporate actions to authorize the execution,
delivery and performance of this Agreement and no further action is required by
it, its Board of Directors or managers or its stockholders or members in
connection therewith; and
 
(c)            
the obligations assumed by it in this Agreement are legal, valid, and
enforceable obligations binding on it in accordance with its terms.
 
4.            
Counterparts and delivery
 
This Agreement may be executed in two or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party, it being understood that the parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.
 
5.            
Governing law
 
This Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of New York, without regard to the
principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under the Securities Purchase Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any other manner permitted by law.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

 
IN WITNESS WHEREOF, the Company and the Holder have caused this Extension
Agreement to be signed by their duly authorized officers.
 
 
 
CANTABIO PHARMACEUTICALS INC.
 
By:           /s/ Gergely Toth
 
Name: Gergely Toth
 
Title:   Chief Executive Officer
 
 
 
 
 
YA II PN, LTD.
 
 
By:            Yorkville Advisors Global, LP
 
 
Its:            Investment Manager
 
 
 
 
       By: Yorkville Advisors Global II, LLC
 
 
       Its: General Partner
 
 
 
 
       By: /s/ David Gonzalez
 
 
       Name: David Gonzalez
 
 
       Title: Managing Member and General Counsel
 

 
 
 
